This is a complaint in the nature of an appeal from the doings of the warden and burgesses of the borough of Ansonia in the assessment of benefits against certain property of the Birmingham  Ansonia Horse Railroad Company.
The proceeding is brought by the Farmers' Loan  Trust Company, as trustee under a mortgage of the road and franchises of the company to secure the bondholders, and also in favor of one A. F. Sherwood as receiver appointed in July, 1888, in the course of foreclosure proceedings, and who thereupon took possession and operated the railroad as receiver until October, 1889, when it was sold by him to the president of the Derby Horse Railroad Company for $7,000, and its operation was suspended.
The present complaint or appeal was made to a judge of the Court of Common Pleas for the county of New Haven, who appointed a committee to hear the case, report the facts and re-assess the benefits. Upon the report of the committee a remonstrance was filed in behalf of the plaintiffs against the acceptance of the report, and the questions arising thereon were reserved for the advice of this court.
The Birmingham  Ansonia Horse Railroad was constructed and commenced operations in the year 1887, with a track three and a half miles long, running from a point in the village of Derby through a portion of the borough of Birmingham, and to a point on Main street in the borough of Ansonia. Under section ten of its charter the railroad company was required to conform to the orders and regulations made respectively by the boroughs of Birmingham and Ansonia and the selectmen of the town of Derby, as might *Page 81 
be required, for the paving and grading of the streets through which the road was laid, and "to keep the horse path between the rails of said track and a space of two feet in width on each side of said track, on said highways and bridges, in good and sufficient repair, without expense to said town or to either of said boroughs."
A portion of Main street in the borough of Ansonia was occupied by two railroad tracks. That of the Derby Horse Railroad Company occupied the centre of the street, and four feet easterly of this track was the track of the railroad in question. In consequence of the two railroad tracks and the constant use of the street for the transportation of very heavy loads it was found impossible, without great expenditure of time and money, to keep the railroad tracks at grade with the surface of the street, so that the street was in fact often left in a dangerous condition through the neglect of this railroad company to keep the same in repair as required by its charter.
For these reasons, during the winter of 1888-9, the borough of Ansonia caused a pavement of Belgian blocks to be laid through Main street, including fourteen hundred and ninety-two feet of the street occupied by the track of the railroad company; and on the 23d of April, 1889, caused an assessment for benefits to be made against the company of $1,992.79 being the actual cost of the pavement between the rails for the distance mentioned.
The committee in re-assessing the benefits adopted the same sum, but their mode of reaching this result will appear by the following extract from their supplemental report: —
"3. That at the time said paving assessment was made said railroad was being run by said receiver at a loss, the expenses exceeding the receipts by from $200 to $300 a month; that the experience of said railroad up to and during the time it was in the hands of said receiver afforded little or no ground for believing that it could ever be profitably run; but that the borough of Ansonia had no knowledge of the financial condition of said road beyond that afforded by the statement of said receiver to the warden of said borough, *Page 82 
that the road was poor, and could not afford to pay for necessary repairs.
"4. That the counsel for the appellants claimed and offered expert evidence to prove that the market value of said railroad was not increased by the laying of the pavement in question. The defendant offered no evidence upon this point. Your committee find that the value of the franchise of the road was materially increased by the laying of said pavement, inasmuch as it relieved the owner of said franchise of the obligation attendant upon the same of keeping the roadway between the rails of the track and a space of two feet in width on each side of said track in good and sufficient repair. In making their re-assessment your committee assumed that the horse railroad company stood upon a different footing from ordinary landowners, who are assessed according to the special benefits accruing to their land. The horse railroad company was required by its charter to maintain in good and sufficient repair that part of the highway occupied by its track and a space of two feet on each side. The charter of said borough contemplated the payment by said railroad company of its just proportion of the whole cost of said pavement, which your committee find was the most economical and the only practicable way of keeping said street in good and sufficient permanent repair. Your committee find that the assessment against said railroad company rests not so much upon the ground that its property has been enhanced in value as upon the ground that the borough has done certain work that it is legally bound to pay for. Viewed in this light your committee find that the value of the franchise of said railroad was increased in value by the full amount of said assessment, viz.: $1,992.79."
To determine whether the action of the warden and burgesses or of the committee was lawful it will be necessary to see what powers have been conferred on them relative to the assessment of benefits for street improvements. Section 32 of the charter of the borough of Ansonia provides as follows: — *Page 83 
"Whenever any public square, park, street, highway or walk shall be laid out, altered or extended, and whenever any street, highway or walk shall be graded, paved, macadamized or otherwise improved, or shall be discontinued, and whenever any sewer or drain shall be laid out, altered or extended, the damages done to any owner of lands by the taking of the same for public use or by the discontinuance or alteration of any street or highway may be assessed by the warden and burgesses, or by a board of compensation to consist of three residents and electors of said borough to be appointed by the warden and burgesses from time to time and during their pleasure; and the warden and burgesses, or said board of compensation, shall have power to determine what lands and buildings will be specially benefited by any such improvements, and to apportion among and assess to he paid by the persons interested in such lands or buildings such part as they shall judge reasonable of the damages and cost of such improvement. Before making any such assessment of damages in favor of, or any assessment of benefits against any person, said board of compensation, or said warden and burgesses, shall cause reasonable notice to be given to such person to appear before said board or the warden and burgesses to be heard, if he sees fit, in reference to such proposed assessment, and such notice shall be given in the manner above provided in this section."
And a portion of section 33 provides as follows: —
"All assessments of benefits made under the provisions of the charter of said borough and its amendments and this act, shall be and remain a lien upon property especially benefited by the public work or improvement in view of which such assessments were made, and such liens shall take precedence and priority of all other liens and encumbrances on the property whereon the same is imposed, except taxes due the state; and the lands, buildings or other property on which such liens may exist shall be liable to be foreclosed in the same manner as if said lien were a mortgage thereon in favor of said borough to secure the amount of said assessments or expenses." *Page 84 
It should be observed at the outset of this discussion that the validity of the proceedings now in question must be determined by the provisions of the borough charter just cited, and not by the railroad charter, which implies a duty respecting the repairs of the street.
This is not a question of the liability of the railroad company in a suit of the borough to enforce the payment of money expended by the latter for repairs of the street which it was the duty of the railroad company to make, but simply a question whether the railroad company, through the enhanced value of its land and buildings consequent upon the improvements made by the borough, received such special benefits as to make it liable therefor. The counsel for the borough approved and adopted the same distinction. But the report of the committee shows that this obligation on the part of the railroad company to repair the street, if it was not wholly misapplied, was at least too influential a factor in the making of the appraisal.
The committee overlooked the fact that their province under the borough charter was simply to find the benefit to the property described, and not to compute the amount that might be saved to the railroad company under its contract obligation to the borough. The latter obligation continued in full force after the improvements as before. To the extent that the new pavement increased the value of the land and buildings of the company, to that extent only were benefits to be assessed.
One contention on the part of the plaintiffs is, that the charter of the railroad company, in the section referred to, constitutes a contract between the railroad company and the borough which covers all liabilities of every kind as between the parties relative to the streets, and excludes all other liabilities than those mentioned, and that the provision in the borough charter relative to the assessment of benefits does not apply to the railroad company.
But the borough charter has all the force of a public act and is declared to be such in section 47. It contains no exception as to persons or corporations to be affected by it. A *Page 85 
railroad company owning land or buildings affected by street improvements is as clearly within the provisions of section 35 as any one can be, and we think there is no conflict between the railroad and the borough charter that cannot be reconciled.
We come then to the controlling questions in the case: — Was the assessment as made valid? Did the railroad company have any such property as is subject to the assessment?
We have already seen that the assessment is restricted to land and buildings, and the first question is whether the right of the railroad company to lay its ties, rails and tracks on the street and maintain them so long as permitted by the town and borough authorities, constitutes the ownership of land and buildings? The plaintiffs contend that it does not, and that the railroad company had no such property as was subject to assessment of benefits under the borough charter.
While the word "land" in a statute, strictly construed, will not include an easement or incorporeal hereditament, yet where it appears to be in accordance with the intention of the legislature it may include all interests attached to and growing out of land.
In State ex rel. New Haven  Derby R. R. Co. v.Railroad Commissioners, 56 Conn., 308, such a construction was given to the word "land," as used in section 3461 of the General Statutes, granting to a railroad corporation the power to exercise the right of eminent domain, for the very satisfactory reason that the rights granted under the statute would otherwise have been inadequate or incomplete.
In City of New Haven v. Fair Haven  WestvilleRailroad Company, 38 Conn., 430, this court said: — "The defendant's property consists in part of rails, sleepers, ties and spikes, so laid into and attached to the soil in the street where the improvement was made as to become a part of the realty. That property so situated is real estate has been repeatedly decided." The charter of the city of New Haven, under which the question arose, provided that the common council might "assess upon the persons whose property
is specially benefited *Page 86 
thereby, a proportional and reasonable part of the expense," etc. The point to be decided was whether the interest of the railroad company was property — the most comprehensive term possible. The court decided not only that it was property, but that it belonged to the class known as real estate. But real estate is a larger and more comprehensive term than land, except where the latter is liberally construed. If the right to make the assessment now under consideration had been made dependent upon the ownership of property merely, the question under discussion could not have arisen, and so probably if the narrower term "real property" had been used in the charter.
The former charter of the borough of Ansonia used the word "property" in this connection. For some reason the legislature substituted for the most comprehensive word a term of narrower import, and this furnishes ground for doubt and difference of opinion. But as there is another ground upon which we are all agreed, which is decisive of the present case, we prefer to leave this question undecided.
Assuming then that the word "land" may include any interest in the realty, the committee manifestly erred in three respects: —
1. In omitting to find that the property in question had been enhanced in value by the improvements in the street.
2. In resting the assessment upon the ground that the borough had done certain work which the railroad company, under the provisions of its own charter, was bound to pay for.
3. In placing the assessment as made upon the increased value of the franchise of the railroad corporation.
We have already seen that it was indispensable that the committee find in the street improvement a pecuniary benefit to the described property of the railroad corporation equal to the amount of their appraisal reported. Such an assessment was wholly ignored by the committee. The uncontradicted testimony of experts that the value of the railroad property was not at all increased by the laying of the *Page 87 
pavement in question, though not formally ruled out, seems to have been regarded as immaterial.
Under the borough charter the only property subject to the assessment of benefits, as we have before stated, was "land and buildings," and this term, however comprehensively construed, cannot be held to mean the same as the franchise of the corporation. The two things are as distinct in contemplation of the law as a land tax and a poll tax.
And so far as the committee were influenced by the fact that the borough had done work on the street which the railroad company was bound to pay for, they misconceived the scope of legitimate inquiry, and virtually converted a mere appeal from the doings of the warden and burgesses in the matter of the assessment of benefits, under the borough charter, into an action at law in favor of the borough against the railroad corporation, based on a mere contract obligation.
  We advise that the remonstrance against the report of the committee be sustained, and that the report be rejected.
In this opinion the other judges concurred.